— Order unanimously reversed, as a matter of discretion in the interest of justice, without costs, and motion granted. Memorandum: In view of the history of this proceeding (see, Sturm v Lyding, 101 *1103AD2d 1026; Sturm v Lyding, 96 AD2d 731) and since Suzanne is about to reach her majority, we do not believe it is in her best interests to compel visitation by means of an arrest warrant. (Appeal from order of Niagara County Family Court, Halpin, J. — quash warrant.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.